Dismissed and Opinion filed February 6, 2003








 Dismissed and
Opinion filed February 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01275-CV
____________
 
ALVIANETTE
KENNEDY, Appellant
 
V.
 
LONNIE
MCVAY, DOYLE L. SPEARS D/B/A SECURITY STORAGE INC., AND VANLINER INSURANCE
COMPANY, Appellees
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 772,388
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed November 19,
2002.  The record reflects that appellant
filed suit against three defendants: 
Lonnie McVay, Doyle L. Spears d/b/a Security
Storage Inc., and Vanliner Insurance Company.  Vanliner Insurance
Company alone moved for summary judgment. 
By order dated November 19, 2002, the trial court granted Vanliner=s motion.  The order
stated, in pertinent part:  




It is, therefore, ORDERED, ADJUDGED, and DECREED that
Plaintiff Alvianette Kennedy take nothing against
Defendant Vanliner Insurance Company, and that all
claims asserted by Plaintiff, Alvianette Kennedy
against Vanliner Insurance Company are denied.  All relief requested by Alvianette
Kennedy against Vanliner Insurance Company and not
expressly granted herein is denied.  
 
This order, by its terms, does not dispose of appellant=s claims against the remaining
defendants.  There is no severance order
or any other orders or judgments in the record to establish that a final
judgment has been entered.  Accordingly,
there is no final judgment from which appellant may appeal.  See Lehmann v. Har-Con Corp., 39 S.W.2d 191, 195
(Tex. 2001).  
On January 6, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.